Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 3/4/22 has been entered. Claim 1, 5, 7, 13, 20 and  23 have been amended. Claims 4, 6, 8, 12, 14-16, 18-19, 21-22, 25 and 27 are cancelled. Claims 1-3, 5, 7, 9-11, 13, 17, 20, 23-24 and 26 are under examination.

Claim Rejections Withdrawn
The objection to Claim 22  to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims is withdrawn in view of the cancellation of the claim and also in view of newly discovered art set forth below.
The rejection of claims 7 and 23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendment to the claims.
The rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the amendment to the claim.
The rejection of claims 4, 6 and 8 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rikihisa et al. (U.S. Pub. No. 2009/0075368 Al, 19 March 2009) is withdrawn in view of the cancellation of the claims.
The rejection of claim(s) 20, 21, 24, 25 and 26  under 35 U.S.C. 102(a)(1) as being anticipated by Paas et al. US2013/0121915/16/13 is withdrawn in view of the amendment to the claims.
The rejection of claim(s) 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allenman et al. US 2005/0142557 6/30/2005 is withdrawn in view of the amendment to the claims.
The rejection of claim(s) 1-5, 11, 13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allenman et al. US 2005/0142557 6/30/2005 is withdrawn in view of the amendment to the claims.
The rejection of claim(s)  1,  3-4 and 8  under 35 U.S.C. 102(a)(1) as being rejected Mehra et al US2014/0121125 5/12014 is withdrawn in view of the amendment to the claims.
The rejection of claim(s)  20, 21 and 25 under 35 U.S.C. 102(a)(1) as being rejected Mehra et al US2014/0121125 5/12014 is withdrawn in view of the amendment to the claims.
The rejection of claim 1, 2 and 10 under 35 U.S.C. 103 as being unpatentable over 
Allenman et al. US 2005/0142557 6/30/2005 in view of Shulke et al. US 2008/0274134 11/6/2008 cited previously is withdrawn in view of the amendment to the claims.
The rejection of claims 1, 2  and 10 under 35 U.S.C. 103 as being unpatentable over Rikihisa et al. (U.S. Pub. No. 2009/0075368 Al, 19 March 2009) cited previously in view of Shulke et al. US 2008/0274134 11/6/2008 cited previously is withdrawn in view of the amendment to the claims.

Claim Rejections Maintained

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 1, 2, 5,  7 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Rikihisa et al. (U.S. Pub. No. 2009/0075368 Al, 19 March 2009) cited previously.
Claim 1: Rikihisa et al. teaches a composition comprising a recombinant antigenic protein subunit from a tick-borne pathogen Ehrlichia ruminantium aka Cowdria ruminantium, wherein the subunit has been glycosylated, (abstract; paragraphs 0008, 0052, 0097), wherein the recombinant antigenic protein subunit includes a signal peptide sequence (paragraph 0095), wherein  the signal peptide sequence  is a MAP1 signal peptide comprised in SEQ ID NO:69 which represents the sequence of a MAP1 protein from Ehrlichia ruminantium which comprises instant SEQ ID NO: 14 which is the sequence for the MAP1 protein signal peptide..
  Said composition necessarily comprises a pharmaceutically acceptable carrier or diluent because the protein do not exist in a vacuum in the composition without some sort of carrier.
Claim 2: Rikihisa et al. teaches that the composition may further comprise an additional element such as an adjuvant (which can also be considered a pharmaceutically acceptable carrier) (paragraph 0070) in which such a composition that comprises recombinant antigenic protein and adjuvant would also necessarily comprise a pharmaceutically acceptable diluent or excipient.
Claim 7: the signal peptide sequence comprises SEQ ID NO: 14 as set forth above.
Claim 9: Rikihisa et al. teaches the composition of claim 1, wherein said recombinant antigenic protein subunit has at least 80% sequence homology with a sequence selected from the group consisting of SEQ ID No. 3 (See SEQ ID NO: 69 of Rikisha et al).
Response to Applicant’s Argument
Applicants argue that the limitation of claim 22 which was not included in the rejection is now recited in claim 1 and accordingly the rejection is overcome.
Applicants argument is considered but is not persuasive. This is because claim 22 is not dependent on claim. Claim 7 (dependent on claim 1) and reciting the limitation of MAP1 signal peptide (SEQ ID NO: 14) was rejected in the prior action. Accordingly, the rejection is maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The rejection of claims 1, 2  and 10  under 35 U.S.C. 103 as being unpatentable over Rikihisa et al. (U.S. Pub. No. 2009/0075368 Al, 19 March 2009) cited previously in view of Shulke et al. US 2008/0274134 11/6/2008 cited previously is maintained.
Claim 1: Rikihisa et al. teaches a composition comprising a recombinant antigenic protein subunit from a tick-borne pathogen Ehrlichia ruminantium aka Cowdria ruminantium, wherein the subunit has been glycosylated, (abstract; paragraphs 0008, 0052, 0097), wherein the recombinant antigenic protein subunit includes a signal peptide sequence (paragraph 0095), wherein  the signal peptide sequence  is a MAP1 signal peptide comprised in SEQ ID NO:69 which represents the sequence of a MAP1 protein from Ehrlichia ruminantium which comprises instant SEQ ID NO: 14 which is the sequence for the MAP1 protein signal peptide..
  Said composition necessarily comprises a pharmaceutically acceptable carrier or diluent because the protein do not exist in a vacuum in the composition without some sort of carrier.
Claim 2: Rikihisa et al. teaches that the composition may further comprise an additional element such as an adjuvant (which can also be considered a pharmaceutically acceptable carrier) (paragraph 0070) in which such a composition that comprises recombinant antigenic protein and adjuvant would also necessarily comprise a pharmaceutically acceptable diluent or excipient.
Rikisha et al does not disclose that the adjuvant is montanide ISA25.
Shulke et al disclose that montanide ISA25 adjuvant is suitable for use with protein immunization. See paragraph 141.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date of the invention that montanide ISA25 would have been a suitable adjuvant for the composition of Rikihisa et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation is because the composition of Rikihisa et al requires an adjuvant and Shulke et al disclose that montanide ISA25 is  a suitable adjuvant for use with protein immunization.
Response to Applicant’s Argument
Applicants argue that the limitation of claim 22 which was not included in the rejection is now recited in claim 1 and accordingly the rejection is overcome.
Applicants argument is considered but is not persuasive. This is because claim 22 is not dependent on claim 1   and claim 7 dependent on claim 1 and reciting the limitation of MAP1 signal peptide (SEQ ID NO: 14) was rejected. Accordingly, the rejection was maintained.


New Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claim 5 recites that the signal peptide sequence is from the same tick-borne pathogen as the recombinant antigenic subunit protein.  However, this limitation only applies to Ehrlichia ruminantium since the MAP1 signal peptide is from Ehrlichia ruminantium. Thus, with respect to the other tick-born pathogens, claim 5 does not further limit the scope of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The rejection of claims 1, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rikihisa et al. (U.S. Pub. No. 2009/0075368 Al, 19 March 2009) cited previously in view of Nyika et al. Vaccine 20 (2002) 1215-1225 as evidenced by ”Fast Facts Heartwater” retrieved from  5/25/22 https://www.cfsph.iastate.edu/FastFacts/pdfs/heartwater_F.pdf April 2008.
Claim 1: Rikihisa et al. teaches a composition comprising a recombinant antigenic protein subunit from a tick-borne pathogen Ehrlichia ruminantium aka Cowdria ruminantium, wherein the subunit has been glycosylated, (abstract; paragraphs 0008, 0052, 0097), wherein the recombinant antigenic protein subunit includes a signal peptide sequence (paragraph 0095), wherein  the signal peptide sequence  is a MAP1 signal peptide comprised in SEQ ID NO:69 which represents the sequence of a MAP1 protein from Ehrlichia ruminantium which comprises instant SEQ ID NO: 14 which is the sequence for the MAP1 protein signal peptide. Said composition necessarily comprises a pharmaceutically acceptable carrier or diluent because the protein do not exist in a vacuum in the composition without some sort of carrier. Rikihisa et al. teaches that the composition may further comprise an additional element such as an adjuvant (which can also be considered a pharmaceutically acceptable carrier) (paragraph 0070) in which such a composition that comprises recombinant antigenic protein and adjuvant would also necessarily comprise a pharmaceutically acceptable diluent or excipient.
Rikihisa et al does not disclose a method for reducing the incidence of and/or severity of at least one clinical sign caused by infection from a tick-borne pathogen comprising the step of administering the composition of claim 1 to an animal in need thereof.
Nyika et al disclose that DNA vaccination with map1 gene followed by recombinant MAP1 protein boost augments protection against challenge with Cowdria ruminantium the agent of heartwater  (see title, table 2 page 1219, column 1 table 1219).
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date of the instant invention to have administered the composition of Rikihisa et al to a subject as a booster to MAP1 DNA vaccine immunization, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that  Nyika et al discloses that  that DNA vaccination with map1 gene followed by MAP1 protein boost augments protection against challenge with Cowdria ruminantium the agent of heartwater. The resulting method will necessarily also  reduce the incidence of and/or severity of at least one clinical signs of heartwater (see ”Fast Facts Heartwater”)  such as fever, loss of appetite, depression and respiratory problems.


Claim 20, 23, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nyika et al. Vaccine 20 (2002) 1215-1225 in view of  van Vliet et al. Infection and Immunity, Apr. 1994, Vol. 62, No. 4, p. 1451-1456 in view of Mehra et al US2014/0121125 5/12014 cited previously.
Nyika et al disclose a composition comprising  recombinant MAP1 protein of Cowdria ruminantium (aka Ehrlichia ruminantium) as a booster for a DNA vaccination with the map1 gene. See title, abstract, p. 1219 table 2 and page 1219 column 1. 
van Vliet et al disclose the map 1 gene and protein encoded by C. ruminantium MAP1 which comprises the signal peptide of SEQ 
SEQ ID NO: 14:

    PNG
    media_image1.png
    34
    496
    media_image1.png
    Greyscale

See van Vilet et al at page 1453 column 1 figure 2.
The coding sequence for the map1 gene (as evidenced by van Vliet et al at figure 2 ) has at least 80% homology with SEQ ID NO: 1 or 2  or a sequence coding for SEQ ID NO: 3 or 4 (as evidenced by van Vliet at figure 2).
Nyika et al does not disclose a method of making a glycosylated recombinant antigenic protein subunit of E. ruminantium comprising the steps of: inserting a nucleotide sequence including the coding sequence for the recombinant antigenic protein subunit and a nucleotide coding sequence for the MAP1 signal peptide from E. ruminantium into an expression system; causing expression system to express the nucleotide sequence and thereby generate a recombinant antigenic subunit together with the signal peptide; and recovering the expressed recombinant antigenic protein subunit.
Mehra et al disclose  a method of making a recombinant antigenic  protein from Ehrlichia species (paragraphs 21, 42, 80-81) comprising inserting a nucleotide sequence coding for the antigenic protein and a nucleotide coding for a signal sequence into an appropriate expression vector (see paragraph 93 disclosing the nucleic acids encoding the peptide comprise sequences coding for signal sequences; cloning into expression vector (paragraph 96-98));
and expressing said expression vector from host cells such as a bacterial or eukaryotic cell (paragraph 99-100); culturing the host cell and recovering the expressed recombinant protein which comprises the signal sequence and the antigenic protein (see paragraph 101). 
	It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have made the recombinant MAP1 protein of Nyika et al using the method of Mehra et al for cloning and expression of protein in bacterial or eukaryotic cell from Ehrlichia using the nucleotide sequence encoding for MAP1 disclosed by Nyika et al or van Vliet et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Nyika et al disclose that recombinant MAP1 is useful (synergistic immune response) as a booster for DNA immunization with map1 gene.
 	

Claim 1-3, 5, 7,  9, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nyika et al. Vaccine 20 (2002) 1215-1225 in view of  van Vliet et al. Infection and Immunity, Apr. 1994, Vol. 62, No. 4, p. 1451-1456 in view of Mehra et al US2014/0121125 5/12014 cited previously as evidenced by ”Fast Facts Heartwater” retrieved from  5/25/22 https://www.cfsph.iastate.edu/FastFacts/pdfs/heartwater_F.pdf April 2008.
Claim 1 and claim 2: Nyika et al disclose a composition comprising  recombinant MAP1 protein of Cowdria ruminantium (aka Ehrlichia ruminantium)  and pharmaceutically acceptable carrier. The composition may further comprise adjuvant. See title, abstract, p. 1219 table 2 (Group B, E, H, K and L) and page 1219 column 1. 
Claim 5 and claim 7: van Vliet et al disclose the map 1 gene and protein encoded C. ruminantium MAP1 which comprises the signal peptide of SEQ 
SEQ ID NO: 14:

    PNG
    media_image1.png
    34
    496
    media_image1.png
    Greyscale

See van Vilet et al at page 1453 column 1 figure 2.
Claim 9: The recombinant antigenic subunit protein has at least 80% sequence homology with SEQ ID NO: 3 or 4 as evidenced by van Vliet et al at figure 2.
Nyika et al does not disclose that the rMAP1 protein is glycosylated, wherein the rMAP1 protein is glycosylated through expression via a mammalian or eukaryotic expression system.
Mehra et al disclose  a method of making a recombinant antigenic  protein from Ehrlichia species (paragraphs 21, 42, 80-81) comprising inserting a nucleotide sequence coding for the antigenic protein and a nucleotide coding for a signal sequence into an appropriate expression vector (see paragraph 93 disclosing the nucleic acids encoding the peptide comprise sequences coding for signal sequences; cloning into expression vector (paragraph 96-98)); and expressing said expression vector from host cells such as a bacterial or eukaryotic cell (paragraph 99-100); culturing the host cell and recovering the expressed recombinant protein which comprises the signal sequence and the antigenic protein (see paragraph 101). 
	It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have made the recombinant MAP1 protein of Nyika et al using the method of Mehra et al for cloning and expression of protein in eukaryotic cell from Ehrlichia using the nucleotide sequence encoding for MAP1 disclosed by van Vliet et al which includes the MAP1 signal peptide coding sequence, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Nyika et al disclose that recombinant MAP1 is useful as a booster  (synergistic immune response) for DNA immunization with map1 gene and is also useful for comparing the immune response generated to recombinant protein alone and recombinant protein as a booster for DNA vaccination.
 	Regarding claims  11 and 13: Nyika et al disclose that DNA vaccination with map1 gene followed by recombinant MAP1 protein boost augments protection against challenge with Cowdria ruminantium the agent of heartwater  (see title, table 2 page 1219, column 1 table 1219).
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have administered the resulting glycosylated recombinant MAP1 of Nyika and van Vliet and Mehra et al as combined to a subject as a booster to MAP1 DNA vaccine immunization, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that  Nyika et al discloses that  that DNA vaccination with map1 gene followed by protein boost augments protection against challenge with Cowdria ruminantium the agent of heartwater. The resulting method will necessarily also  reduce the incidence of and/or severity of at least one clinical signs of heartwater (see “Fast Facts Heartwater”) such as fever, loss of appetite, depression and respiratory problems.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nyika et al. Vaccine 20 (2002) 1215-1225  and van Vliet et al. Infection and Immunity, Apr. 1994, Vol. 62, No. 4, p. 1451-1456 and  Mehra et al US2014/0121125 5/12014 cited previously as evidenced by ”Fast Facts Heartwater” retrieved from  5/25/22 https://www.cfsph.iastate.edu/FastFacts/pdfs/heartwater_F.pdf April 2008 as applied to claims 1-3, 5, 7,  9, 11 and 13 above, further in view of Sunil et al. US 2016/0106825 4/21/2016.
The combination of Nyika et al and van Vliet et al and Mehra et al does not disclose the composition is administered or combined together with at least one additional antigen from a pathogen other than those listed in claim 17.
Sunil et al disclose vaccine to protect against Ehrlichia ruminantium  (a veterinary pathogen that causes severe heartwater) infection comprising other active components such as antipathogenic component direct against, or an antigenic component and/or attenuated and/or killed isolate of: rabies virus, Lyme disease (Borrelia burgdorferi, canine distemper virus, canine Bordetella, canine parvovirus, canine coronavirus, Babesia canis, Giardia, Leptospira interrogans. See abstract, paragraphs 5-7,  paragraph 26 and paragraph 48.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date of the instant invention to have administered with or combined other antipathogenic components of veterinary pathogens  with the composition of the method of Nyika et al and van Vliet et al and Mehra et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Sunil et al disclose that antipathogenic component direct against, or an antigenic component and/or attenuated and/or killed isolate of: rabies virus, Lyme disease (Borrelia burgdorferi, canine distemper virus, canine Bordetella, canine parvovirus, canine coronavirus, Babesia canis, Giardia,  Leptospira interrogans or combinations thereof can be combined with Ehrlichia ruminantium vaccine component.

Status of Claims
Claims  1-3, 5, 7, 9-11, 13, 17, 20, 23-24 and 26 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645